Citation Nr: 0022061	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for pulmonary tuberculosis, currently rated as 30 
percent disabling, from August 1, 1996, through October 6, 
1996.

2.  Entitlement to restoration of a 100 percent disability 
rating for pulmonary tuberculosis, currently rated as 30 
percent disabling, from and after October 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  The appellant's inactive pulmonary tuberculosis was 
manifested between August 1 and October 6, 1996, by 
complaints of shortness of breath, frequent colds with cough, 
and fatigue.

2.  The appellant's inactive pulmonary tuberculosis was 
manifested from and after October 7, 1996, by shortness of 
breath, frequent colds with cough, and fatigue.

3.  A January 1999 VA pulmonary function study reflects a 
Forced Vital Capacity (FVC) of 94 percent predicted, a Forced 
Expiratory Volume per one minute (FEV-1) of 79 percent 
predicted, and a FEV-1/FVC of 84 percent predicted.

4.  Neither the old or new schedular criteria governing the 
rating of respiratory disabilities is more favorable to the 
appellant.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for inactive pulmonary tuberculosis from August 1 
through October 6, 1996, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
6731 (1996).

2.  The criteria for restoration of a 100 percent disability 
rating for inactive pulmonary tuberculosis from and after 
October 7, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 6731 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record discloses that a September 1977 rating 
decision granted service connection for pulmonary 
tuberculosis, far advanced, inactive.  A zero percent 
disability rating was assigned effective from August 1976.  
In a January 1994 rating decision, a 100 percent disability 
rating was assigned for pulmonary tuberculosis.  That 
decision was based on an August 1993 VA examination that 
diagnosed active pulmonary tuberculosis (MTV type) and report 
of VA hospitalization for the period of July to August 1993, 
that showed a diagnosis for and treatment of active pulmonary 
tuberculosis.  The appellant was sent a copy of that rating 
decision in January 1994.  This rating decision noted that 
the 100 percent rating would continue while the disease was 
active and that, once inactivity was established, the 
condition would be re-evaluated based on residual disability.

In a September 1994 rating decision, VARO proposed to reduce 
the appellant's 100 percent disability for pulmonary 
tuberculosis to zero percent based on her failure to report 
for a scheduled VA examination.  The appellant was notified 
of this proposed action in September 1994.

The appellant, thereafter, notified VARO of her intent to 
appear for a VA examination and a VA pulmonary examination 
was conducted in October 1994.  The appellant reported that 
she was recently treated for tuberculosis and that she 
currently was feeling okay, but constantly short-of-breath, 
with frequent colds and a non-productive morning cough.  The 
appellant reported a 20 year history of smoking one pack a 
day.  On evaluation, the examiner noted that the condition 
became inactive on August 19, 1994, after 6 months of 
treatment.  Regarding the extent of structural damage to the 
lungs, it was noted that the August 1994 x-ray study showed 
"emphysematous changes, fibrocystic and fibrocalcific 
changes in both apices suggestive of chronic changes from 
previous granulomatous disease, possible post-TB."  The 
diagnosis was inactive tuberculosis.

In a rating decision dated November 1994, VARO continue the 
100 percent disability evaluation for tuberculosis.  It was 
noted that the evaluation would continue for one year from 
the date inactivity was established and that it would 
thereafter be re-evaluated based on residual disability.  The 
appellant was sent a copy of this rating decision in November 
1994.

In July 1995, a VA pulmonary examination was conducted.  The 
appellant reported symptoms of congestion, fatigue, and some 
cough.  By history, she was diagnosed with chronic 
obstructive pulmonary disease (COPD) in addition to arrested 
tuberculosis.  Physical examination was unremarkable.  It was 
noted that inactivity of tuberculosis was established October 
1994.  Cultures were negative.  The diagnoses were arrested 
pulmonary tuberculosis and COPD.  No pulmonary function study 
was performed.

In a November 1995 rating decision, VARO proposed to reduce 
the appellant's 100 percent disability rating to 10 percent 
for pulmonary tuberculosis.

The appellant subsequently voiced disagreement with the 
proposed reduction.  In support of her position, she 
submitted a note dated December 1995 from a private physician 
that reflects a history of tuberculosis in 1993, with 18 
months of treatment and x-ray findings for upper lobe changes 
that "makes it impossible for her to get a job."

In April 1996, a personal hearing was conducted.  The 
appellant testified that her pulmonary symptoms involved 
shortness of breath, frequent colds, fatigue, and an 
inability to perform strenuous work.  She reported that she 
has not been treated for tuberculosis for the past year and 
that she mostly stays home, except for medical appointments.  
She noted that, at her last VA pulmonary examination, a 
pulmonary function study was not performed.  She further 
noted that all of her tuberculosis, or pulmonary, care was 
provided through the Alexandria VA Medical Center.

In April 1996, a VA pulmonary examination was conducted.  The 
appellant complained of shortness of breath with exertion, 
fatigue, and frequent colds and cough.  Physical examination 
was unremarkable, except for some expiratory rhonchi at the 
apices, bilaterally.  Regarding the date of inactivity, the 
examiner noted that VA medical records showed a negative 
sputum in 1994.  A chest x-ray in February 1996 showed some 
chronic changes in the apices consistent with inactive 
tuberculosis and there was some improvement noted from 
previous films.  The examiner noted that there was some 
structural damage to the lungs and that the appellant had a 
history of two packs a day for five years.  The examiner 
indicated that he thought the appellant had some COPD 
probably as a result of smoking and damage from tuberculosis.  
The diagnoses were inactive tuberculosis, history of heavy 
cigarette smoking for past five years, pulmonary impairment 
with bilateral apical infiltrate secondary to pulmonary 
tuberculosis, and probable COPD related to smoking and 
pulmonary tuberculosis.

In April 1996, a VA pulmonary function study was performed.  
The FVC (Forced Volume Capacity) was 88 percent of predicted; 
the FEV-1 (Forced Expiratory Volume in one second) was 79 
percent of predicted; and the FEV-1/FVC (Forced Vital 
Capacity) was 90 percent of predicted.  The impression from 
the test results was reported as follows:  "Spirometry 
within normal limits.  Lung Volume Study not done.  Diffusion 
Study not done.  After Bronchodilator, values are essentially 
unchanged."  The diagnosis was emphysema.
In a May 1996 rating decision, VARO reduced the appellant's 
disability rating for pulmonary tuberculosis, inactive, from 
100 to 30 percent, effective from August 1, 1996.  The 
appellant was notified of this action in May 1996, and sent a 
copy of the rating decision.

In May 1996, VA outpatient treatment records dated 1994 
through 1996 were received, which reflect mostly treatment 
for various disorders other than pulmonary tuberculosis.

In various statements from the appellant, she reported that 
she could not work full time at a job, and that she was 
bothered by cold symptoms.

In January 1999, VA outpatient treatment records, including 
those from the Jennings Community Based Clinic, for the 
period of August 1996 to January 1999 were received.  These 
records show that, in January 1997, the appellant was 
assessed with COPD with acute bronchitis.  In March 1997, she 
was assessed with old tuberculosis, migraine headaches, and 
fatigue.  In September 1997, the appellant reported shortness 
of breath and smoking.  The assessment was cough and dyspnea 
on exertion.  In November 1997, the appellant was seen for 
follow-up of fatigue, chest congestion, and cough.  The 
assessment was mild anemia, COPD/acute bronchitis, and 
migraine headaches.  In February 1998, the appellant was 
assessed with COPD with bronchitis, rule out pneumonia, and 
old tuberculosis.  In May 1998, the appellant was assessed 
with bronchitis.  Associated with these records were reports 
of chest x-ray studies conducted in January 1997, September 
1997, and February 1998.  These studies showed underlying 
COPD, and interstitial nodular changes in the lobes having 
the appearance of scarring from old granulomatous disease.

In December 1999, a VA pulmonary examination was conducted.  
Physical examination was unremarkable, except for occasional 
rhonchi.  A pulmonary function test revealed a FVC of 94 
percent of predicted, FEV1 of 79 percent of predicted, and an 
FEV1/FEV of 70 percent of predicted.  The low FEV-1/FVC ratio 
was noted to indicate possible very mild airway obstruction.  
Multiple CT slices revealed strandy fibrotic changes in the 
left upper lobe and several tiny calcified granulomas; there 
were a few calcified lymph nodes within the mediastinum.  
There were no signs of parenchymal nodules or any evidence of 
malignant lymphadenopathy.  The bronchi appeared thick-
walled, consistent with the clinical diagnosis of bronchitis.  
Acid fast bacilli testing in October and November 1999 were 
negative.  The impression was chronic bronchitis, probably 
secondary to bronchiectasis maybe from pulmonary tuberculosis 
or smoking history.  The appellant was advised to stop 
smoking and to receive periodic follow-up evaluations for 
chronic bronchitis.

A January 1999 VA pulmonary function study revealed an FEV of 
94 percent predicted, FEV-1 of 79 percent of predicted, which 
suggested mild obstructive lung disease, and a FEV-1/FVC of 
84 of percent predicted.

In January 1999, a VA pulmonary examination was conducted.  
It was noted that chest x-rays were compatible with old 
pulmonary tuberculosis and that pulmonary function tests 
showed mild COPD, with significant loss of functioning 
alveolar-capillary membrane units.  Arterial blood gasses 
were normal.  The diagnosis was status post pulmonary 
tuberculosis, inactive at this time, with mild COPD, and 
significant interstitial lung disease.

ANALYSIS

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
U.S.C.A. § 5112 (West 1991); 38 C.F.R. § 3.105(e) (1999).  
Furthermore, the regulations provide that the beneficiary is 
to be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The beneficiary is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If additional 
evidence is not received within the 60 day period and no 
hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary expires.  38 C.F.R. § 3.105(e),(h) 
(1999). 

38 C.F.R. § 3.344 provides that a reduction in a rating that 
has "stabilized" for five years or more, may not be reduced 
on the basis of only one examination, unless all the evidence 
of record clearly shows that a sustained improvement has 
occurred.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999), in Lehman v. Derwinski, 1 Vet. App. 
339 (1991), held that this five-year period is merely a 
guideline, and that the entire clinical record must be 
reviewed in order to determine whether, in fact, the disorder 
in issue has actually "stabilized."

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "...less full and complete than those on which payments 
were authorized or continued..."  This regulation further 
states that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest...will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider "...whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344 (1999).  The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c) 
(1999).

The appellant has perfected an appeal on the propriety of 
VARO's reduction of the disability rating for pulmonary 
tuberculosis from 100 to 30 percent, effective from August 1, 
1996.  She seeks restoration of the 100 percent disability 
evaluation.  Her claim is premised on the substantive, rather 
than procedural, basis for the reduction.  She argues in 
various statements and sworn testimony from an April 1996 
personal hearing that her pulmonary tuberculosis, inactive, 
is manifested by shortness of breath with exertion, cough, 
and fatigue, which warrants restoration of the 100 percent 
rating for the entire period at issue.

Preliminarily, the Board notes that in this case, VARO 
properly notified the appellant of the proposed reduction and 
effectuated the proposed reduction in accordance with the 
applicable law.  The reduction from 100 to 30 percent for 
pulmonary tuberculosis was based on the medical information 
contained in the multiple VA pulmonary examinations dated 
since October 1994 along with VA outpatient treatment records 
dated from 1994 to 1998.

Regarding whether the reduced rating was substantively 
appropriate is the focus of the subsequent Board discussion.  
The Court in Brown v. Brown, 5 Vet. App. 413, 419-420 (1993), 
noted "at least four specific requirements" for a rating 
reduction in 38 C.F.R. § 3.344(a), concerning stabilization 
of disability evaluations. These provisions, however, only 
apply to ratings which have continued for long periods at the 
same level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating. 38 C.F.R. § 3.344(c) (1999).

The criteria in the VA Schedule for Rating Disabilities for 
evaluating respiratory disorders were changed during the 
appellant's appeal.  See 38 C.F.R. §§ 4.97, as revised 
effective November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).  Where regulations change during the course of an 
appeal, the Board must determine, if possible, which set of 
regulations, the old or the new, is more favorable to the 
claimant and apply the one more favorable to the case.  
Karnas v Derwinski, 1 Vet. App. at 312-13.  Also, the VA 
General Counsel requires that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination on 
whether the intervening change is more favorable to the 
veteran is required; if the amendment is more favorable, the 
Board must apply that new provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and the Board must apply the prior (old) 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  VA 
O.G.C. Prec. Op. 3-2000 (April 10, 2000).

Initially, the Board finds that the neither the old nor the 
new regulations governing the rating of respiratory diseases, 
particularly with respect to the pulmonary tuberculosis, is 
more favorable to the appellant as neither permits 
restoration of the 100 percent disability rating sought by 
the appellant.

Under the old regulation, the rating schedule provided a 100 
percent disability rating for active pulmonary tuberculosis 
and a 100 percent disability rating for inactive pulmonary 
tuberculosis for one year after the date of inactivity.  
38 C.F.R. § 97, Diagnostic Code 6730-6731 (1996).  After 
expiration of the one year period, residuals attributable to 
tuberculosis are rated as follows:  A 100 percent rating is 
provided for pronounced residuals with advanced fibrosis with 
severe ventilatory deficit manifested by dyspnea at rest, 
marked restriction of chest expansion, with pronounced 
impairment of body vigor; a 60 percent rating is provided for 
severe residuals with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health; a 30 percent rating is provided for moderate 
residuals with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  Id.

As the medical evidence of record from the date of inactivity 
does not show severe or pronounced residuals of pulmonary 
tuberculosis with dyspnea on slight exertion or marked or 
pronounced impairment of health due to pulmonary impairment, 
the criteria for restoration of a 100 percent disability 
rating is not warranted under the old schedular criteria.

Under the revised, or new, regulatory criteria, active 
pulmonary tuberculosis is rated as 100 percent disabling.  
38 C.F.R. § 4.97, Diagnostic Code 6730 (1999).  Inactive 
tuberculosis is rated, depending on the specific findings, as 
interstitial lung disease, restrictive lung disease, or when 
obstructive lung disease is the major residual, as chronic 
bronchitis (DC 6600).  38 C.F.R. § 4.97, Diagnostic Code 6731 
(1999).  The note provides that a mandatory examination will 
be requested immediately following notification that active 
tuberculosis evaluated under DC 6730 has become inactive, and 
that any change in evaluation will be carried under the 
provisions of § 3.105(e).  Id.

The general rating formula for interstitial lung disease 
(Diagnostic Codes 6825 through 6833) provides:

Forced Vital Capacity less than 50 
percent predicted, or DLCO (SB) less than 
40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires 
outpatient oxygen therapy: 100 percent;

FVC of 50 to 64 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, 
or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation: 60 percent;

FVC of 65 to 74 percent predicted, or; 
DLCO (SB) of 56 to 65 percent predicted: 
30 percent.  38 C.F.R. 4.97, Diagnostic 
Codes 6825- 6833 (1996).

The general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845) is as follows:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy: 100 percent;

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit): 
60 percent;

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted: 30 
percent.  38 C.F.R. 4.97, Diagnostic 
Codes 6840- 6845 (1996).

Chronic bronchitis will be rated as follows:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy: 100 percent;

FEV-1 of 40 to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit): 
60 percent;

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted: 30 
percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996).

As the medical evidence of record does not show FEV, FEV-1 or 
FEV-1/FVC predicted values that meet the revised schedular 
criteria for a rating in excess of 30 percent, or other 
clinical manifestations of inactive tuberculosis that meet 
the criteria for a 100 percent rating, restoration of a 100 
percent disability evaluation under the revised schedular 
criteria is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against restoration of a 100 percent evaluation 
for the appellant's service connected pulmonary tuberculosis, 
inactive, from August 1 through October 6, 1996, and from 
October 7, 1996.  For the reasons discussed above, the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

Restoration of a 100 percent disability evaluation for 
pulmonary tuberculosis is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


